Citation Nr: 0311846	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-02210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

Entitlement to service connection for a cervical spine 
disability.

Entitltment to a rating higher than 10 percent for a left 
shoulder disability.

Entitltment to a rating higher than 10 percent for a left 
knee disability.

Entitltment to a rating higher than 10 percent for a left 
left ankle disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from January 1995 to March 
1997.  This case comes to the Board of Veterans' Appeals 
(Board) partly from a February 1999 RO decision which denied 
service connection for a back disorder.  (Statements from the 
veteran indicate that the "back" disorder claimed for 
service connection is actually a cervical spine disability, 
and the Board refers to it as such.)  The February 1999 RO 
decision also granted service connection and a 0 percent 
rating for a left shoulder disorder, granted service 
connection and a 10 percent rating for a left knee disorder, 
and granted service connection and a 10 percent rating for a 
left ankle disorder; the veteran appealed for higher ratings 
for these conditions.  In April 2000, the RO assigned a 
higher rating of 10 percent for the left shoulder condition.

Beginning in August 2002, the Board undertook additional 
development of the evidence on the above issues, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  That 
regulation which permitted the Board to develop evidence was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  As the Board is able to grant full 
relief on the issue of service connection for a cervical 
spine disorder, it will enter a decision on that issue.  The 
remaining issues of entitlement to higher ratings for left 
shoulder, left knee, and left ankle conditions are the 
subject of the remand at the end of the Board decision.


FINDINGS OF FACT

The veteran has a cervical spine disability which began 
during her active duty.



CONCLUSION OF LAW

A cervical spine disability was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to the issue of service connection for a cervical 
spine disability, there has been adequate compliance with the 
notice and duty to assist provisions of the law.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

Service connection may be granted for a disability due to 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran served on active duty from January 1995 to March 
1997.  She maintains that she has a neck/cervical spine 
disability from the same service injury that caused her 
service-connected left shoulder disability.  Her service 
medical records note the left shoulder was injured in June 
1996 while firing a weapon at the firing range.  Medical 
records from this time also briefly mention complaints in the 
nearby upper back area, and assessments included 
sternoclavicular and subscapularis sprain.  

Post-service medical records beginning in June 1998 note 
evaluation of neck and upper extremity symptoms.  When seen 
in June 1998, the veteran related that her left shoulder was 
injured in service by the recoil of a rifle, and she said she 
had persistent pain since then.  Current findings included 
limitation of motion of the neck, with pain referred to the 
left shoulder.  Electromyography and nerve conduction studies 
in July 1998 were said to be consistent with chronic right 
cervical radiculopathy.  Cervical spine X-rays in July 1998 
were reportedly normal.  A July 1998 MRI of the cervical 
spine was negative (except for a subcutaneous cyst, which was 
later removed).  In August 1998, the veteran submitted her 
claim for service connection.  At an October 1998 VA 
examination, the veteran complained of cervical spine pain 
which at times radiated to her shoulders.  Current diagnoses 
included possible degenerative joint disease of the cervical 
spine, to be proven by X-rays.  VA medical records from 1999 
to 2002 show some complaints of neck pain, often accompanying 
complaints from the service-connected left shoulder 
condition.  Cervical spine X-rays in January 2001 noted some 
spurring, and an MRI in May 2001 noted some disc bulging of 
the cervical spine.  

At a May 2003 VA examination, the veteran again gave a 
history that her left shoulder and neck had been bothering 
her since 1996 when she experienced the recoil kick of a gun 
on the firing range.  Current examination findings included 
tenderness and limitation of motion of the neck.  Left 
shoulder symptoms were also noted.  X-rays of the cervical 
spine reportedly showed no obvious abnormality.  The examiner 
said that there was an element of impingement syndrome, and 
cervical radiculopathy could not be ruled out.  The examiner 
said it was unknown if the left shoulder and neck problems 
had persisted since the original injury, and based on the 
current examination it could not be ruled out that the 
problems were secondary to the injury.

The Board notes that several medical records from during and 
after service suggest that an independent neck/cervical spine 
disability began at the same time as the service-connected 
left shoulder disability (i.e., during the firing range 
incident), although there is also some evidence suggesting 
that neck symptoms radiate from the left shoulder condition.  
There have been inconsistent cervical spine X-ray and MRI 
findings since service, although clinical records generally 
support the current existence of a chronic cervical spine 
disability.  The latest VA examination is equivocal but 
concedes that a current cervical spine disorder may have 
arisen with the service injury.  The medical records and 
statements from the veteran also help support a finding of 
continuity of symptomatology between findings in service and 
the current cervical spine condition.  

After review of all the evidence, the Board finds that the 
veteran has a current cervical spine disability which began 
in service.  The cervical spine disability was incurred in 
service, and service connection is warranted.  The benefit-
of-the-doubt rule has been considered in making this 
decision.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a cervical spine disability is 
granted.


REMAND

The veteran also claims higher ratings for left shoulder, 
left knee, and left ankle disabilities.  As noted above, the 
Board undertook additional development of the evidence on 
these issues, but a court decision has since invalidated the 
regulation giving the Board authority to do so.  In the 
judgment of the Board, these issues must be returned to the 
RO for consideration of additional evidence which has been 
developed, and for any other notice and development action 
indicated by the Veterans Claims Assistance Act of 2000 
(VCAA).  Accordingly, these issues are remanded to the RO for 
the following action:

After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the VCAA 
(38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159), the RO should readjudicate the 
claims for higher ratings for left 
shoulder, left knee, and left ankle 
conditions, with particular attention to 
evidence received since the last 
supplemental statement of the case.  If 
the claims are denied, the RO should 
issue a supplemental statement of the 
case to the veteran and her 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

